         Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 1 of 17 PageID #:1



                    IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

KAREN JONES-HAYES,

       Plaintiff,

           v.                                               Case No. 20-cv-00622

THOMAS J. DART in his official capacity
as Sheriff of Cook County; BRAD CURRY, in
his individual capacity; and
COOK COUNTY, as indemnitor,

      Defendants.
_________________________________________________________________________________

                     COMPLAINT FOR RACE DISCRIMINATION AND
                         CONSTITUIONAL DEPRIVATIONS

       KAREN JONES-HAYES (“Plaintiff” or “JONES-HAYES”), by her attorney, Cass Thomas

Casper, Esq., TALON LAW, LLC, complains as follows against THOMAS J. DART, Sheriff of

Cook County, in his official capacity, BRAD CURRY, in his individual capacity, and the COUNTY

OF COOK, as indemnitor.

                                     NATURE OF THE CASE

   1. JONES-HAYES is a black female Superintendent at the Cook County Department of

Corrections (“CCDOC”).

   2. JONES-HAYES has dedicated her life and career to service at the CCDOC, holding every

uniformed rank and multiple leadership positions since she first began her career there 28 years ago.

   3. In July 2018, the CCDOC posted a vacancy announcement for the position of CCDOC

Executive Director, a position for which JONES-HAYES met every single minimum and preferred

qualification.

   4. JONES-HAYES applied for the Executive Director position after it was posted in July 2018.

   5. Shortly after JONES-HAYES submitted her application, Defendant BRAD CURRY
         Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 2 of 17 PageID #:1



(“CURRY”) (white, male), issued her a 30-day suspension, effective September 14, 2018.

   6. CURRY then selected Amanda Gallegos, a 27-year old non-black female, for the

position of Executive Director of CCDOC, despite that Gallegos had never worked at CCDOC, had

never worked as a uniformed officer in a correctional facility, had little relevant experience, and did

not meet the qualifications for the Executive Director position as JONES-HAYES did.

   7. CURRY was at all times fully aware that JONES-HAYES was the most qualified candidate

for the Executive Director position.

   8. To avoid having to select JONES-HAYES for the position, CURRY issued her a 30-day

suspension based on sham, trumped-up, and targeted allegations that an employee in her division

was committing time theft.

   9. CURRY issued JONES-HAYES the suspension in order to disqualify her from the promotion

/ appointment to Executive Director because she is black.

   10. At all times, CURRY targeted JONES-HAYES for the disciplinary suspension based upon

his anti-black animus, including anti-black stereotypes of black females as being forceful in manner

and speech, because he did not want a black female such as JONES-HAYES to become Executive

Director of CCDOC.

   11. JONES-HAYES was never even listed as a witness, accused, or referenced at all in the

Complaint Register on the basis of which CURRY suspended her, and non-black staff members such

as Lieutenant Jose Barajas (LatinX/male) and Superintendent Erica Queen (white/female) were

referenced in the OPR report as having knowledge of the employee’s time theft, and were issued no

discipline whatsoever.

   12. Indeed, Barajas was the employee’s direct supervisor and admitted to having knowledge that

she was improperly using and recording time, but he was not disciplined at all.


                                                   2
         Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 3 of 17 PageID #:1



    13. CURRY, in order to prevent a highly-qualified, highly-decorated, and extremely-qualified

black female from becoming Executive Director of CCDOC, undercut JONES-HAYES by targeting

her with this sham suspension.

                                     JURISDICTION AND VENUE

    14. Jurisdiction of this court arises under 28 U.S.C. §§ 1331, 28 U.S.C. § 1343, Title VII, 42

        U.S.C.

§2000e, et seq., and 42 U.S.C. § 1983 and the Equal Protection and Due Process Clauses of the

Fourteenth Amendment of the United States Constitution.

    15. This Court has jurisdiction to award attorney’s fees under 42 U.S.C. § 1988 and under Title

VII.

    16. This Court has supplemental jurisdiction over the pendent state law claim pursuant to 28

U.S.C. § 1367(a) because the state law claim is so related to the other claims that it forms part of the

same case.

    17. Venue is proper under 28 U.S.C. § 1391 because the events or omissions giving rise

to the claims herein have occurred in this district, and because Defendants maintain places of operation

within this District.

                                                 PARTIES

    18. Plaintiff is a legal adult who resides in this judicial district.

    19. The SHERIFF is a legal adult and the duly-elected Sheriff of Cook County.

    20. Defendant SHERIFF has harmed Plaintiff in Cook County, Illinois.

    21. Defendant SHERIFF is a final policymaker for the Cook County Sheriff’s Office by law

under the Illinois Constitution (Article VII, Section 4(c)), and the Illinois Counties Code, 55 ILCS

5/3-6001, et seq.

                                                       3
          Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 4 of 17 PageID #:1



    22. Defendant SHERIFF is sued in his official capacity only for purposes of the Title VII and

Illinois Human Rights Act counts.

    23. Defendant CURRY is a legal adult and has been, at all times relevant, Bureau Chief

Defendant Thomas J. Dart.

    24. CURRY is responsible for oversight and policymaking for all three major operational

divisions of the Sheriff’s Office, including the CCDOC where Plaintiff is a Superintendent.

    25. Defendant CURRY is sued in his individual capacity only.

    26. At all times, CURRY has acted under color of law.

    27. Defendant COUNTY is a unit of local government and responsible by law to pay Plaintiff’s

salary and benefits.

    28. Defendant COUNTY has indemnification obligations for wrongful acts committed by its

officials or employees, including those of Defendant SHERIFF. See 745 ILCS §§ 10/1-202 and 9-

102.

    29. COOK COUNTY is named in its capacity as local government entity for purposes of

indemnification of the other Defendants.

                                                  EXHAUSTION

    30. On February 7, 2019, Plaintiff JONES-HAYES filed a charged of race discrimination with

the EEOC. A true and correct copy of that Charge is attached in Group Exhibit 1.

    31. On October 30, 2019, the EEOC mailed Plaintiff a right-to-sue letter, which she received on

or about December 6, 2019.1 A true and correct copy of the right-to-sue letter is attached in Group

Exhibit 1.



1
 The date of mailing on the right-to-sue letter is noted as October 30, 2019, but the EEOC file-stamp on the letter is
November 13, 2019. Plaintiff alleges that she did not receive the letter until on or about December 6, 2019. Either way,
Plaintiff files this suit within 90 days of October 30, 2019.
                                                           4
         Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 5 of 17 PageID #:1



   32. Plaintiff timely files this Complaint within 90 days of both December 6, 2019 and October

30, 2019.

   33. The administrative process and all prerequisites to the filing of this lawsuit have been

exhausted.

                              FACTS COMMON TO ALL COUNTS

   34. Plaintiff has been employed as a Superintendent with the Cook County Department of

Corrections since in or about July 2016.

   35. Plaintiff has worked nearly every rank and position under that of Superintendent and has a

total of 28 years of service with the CCDOC.

   36. Plaintiff is an African-American female.

   37. At all times, Plaintiff has met the legitimate expectations of her positions and performed her

job as Superintendent satisfactorily.

   38. On or about June 5, 2018, JONES-HAYES applied to the position of Executive Director of

the CCDOC.

   39. JONES-HAYES at all times, including as of July 2018, met and possessed the requisite

qualifications, education, certifications, and work experience for the position of Executive Director.

   40. Inter alia, JONES-HAYES possesses a Bachelor’s degree, a Master’s degree, and is currently

in a program that will lead to a doctoral degree.

   41. JONES-HAYES has worked in nearly every division and unit of the CCDOC, including in

supervisory positions, and has wide-ranging knowledge and experience in CCDOC operations,

expectations, policies, procedures, and practices, and has a lifetime’s worth of knowledge of the day-

to-day realities of the CCDOC.

   42. JONES-HAYES is highly-respected by both commanding and rank-and-file officers in the


                                                    5
         Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 6 of 17 PageID #:1



CCDOC.

   43. JONES-HAYES has, throughout her career, received nearly perfect performance evaluations,

and has never so much as been written up for an infraction, except for the events detailed herein.

   44. After JONES-HAYES applied for Executive Director position, her Bureau Chief, Defendant

CURRY – a white male --, issued JONES-HAYES a sham 30-day suspension based on frivolous,

unprecedented and targeted allegations.

   45. At all times, CURRY was the decisionmaker as to both JONES-HAYES’ 30-day suspension,

and the selection of the next Executive Director.

   46. The allegations were that JONES-HAYES failed to properly supervise Correctional Officer

Tiffany Harris (“Harris”), who was using an Administrative Assistant’s computer password to

change her own time and benefit time entries.

   47. However, nearly every Superintendent at CCDOC assigns a Correctional Officer to track

officer time and benefit time entries, and the practice of an officer utilizing a password of an

Administrative Assistant for such purpose has been ongoing for years and throughout the compound.

   48. So too, the Office of Professional Review found that Harris started using Lieutenant

Jose Barajas’ password for such purpose in September 2017 with Barajas’ knowledge and consent,

and, yet, Barajas was not disciplined at all. Barajas is Hispanic/non-Black and was Tiffany Harris’

supervisor.

   49. Defendant CURRY issued JONES-HAYES the 30-day suspension in order to ensure that

JONES-HAYES would be disqualified from the position of Executive Director because of her race

(Black), and so that Defendant CURRY could ensure that a non-Black candidate would be awarded

the position.

   50. The 30-day suspension was issued against JONES-HAYES based on sham allegations, while


                                                    6
         Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 7 of 17 PageID #:1



a non-black staff member, Barajas, was fully aware that Harris’ was using an Administrative

Assistant’s password and fully aware that Harris’ was entering her own comp and benefit time into

the system.

    51. Superintendent Erica Queen, a white female, was also aware and had previously approved of

Harris utilizing her own compensatory time at the start of her shift, but Erica Queen was at no time

disciplined as a result.

    52. So too, JONES-HAYES was never even mentioned in the OPR Complaint Register filed

regarding the Tiffany Harris matter.

    53. Defendant CURRY deprived JONES-HAYES of 30-days of salary and benefits, and denied

her a promotional opportunity, without giving her any process whatsoever to defend herself against

the allegations.

    54. The Executive Director position was ultimately awarded to the CCDOC’s current Executive

Director, Amanda Gallegos (“Gallegos”), who is LatinX / non-Black.

    55. At all times, Gallegos was less qualified for the position of Executive Director than JONES-

HAYES at least because:

              a. Gallegos has never worked in any uniformed, sworn position in any correctional

                 facility;

              b. Gallegos at the time of her appointment was believed to be at or around 27 years-old,

                 an unprecedented age for someone to hold the highest leadership position at CCDOC;

              c. Gallegos had never worked at CCDOC or for Cook County; and,

              d. On information and belief, Gallegos’ educational background is in psychology, not

                 corrections, criminal justice, administration, or other relevant fields.




                                                      7
           Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 8 of 17 PageID #:1



                 COUNT 1: TITLE VII CIVIL RIGHTS VIOLATION BASED ON
                           RACE AND RACIAL STEREOTYPING
                        (Plaintiff v. Defendant Sheriff and Cook County)

   56. Plaintiff restates, realleges, and incorporates by reference in this Count all other paragraphs

of this Complaint.

   57. Plaintiff is a member of a protected class, to wit, she is African-American and Black.

   58. Plaintiff was at all times performing her job to the legitimate expectations of the Defendant

Sheriff.

   59. Plaintiff at all times met the minimum and preferred qualifications for promotion /

appointment to the position of Executive Director of the CCDOC, and was otherwise qualified for

such position.

   60. Defendant denied Plaintiff the promotion / appointment to Executive Director of the CCDOC

in favor of someone outside of Plaintiff’s protected class who was less qualified for the position than

Plaintiff, to wit, Amanda Gallegos, a 27-year old LatinX / non-Black female.

   61. Defendant’s proffered reason for not selecting Plaintiff for promotion / appointment to

Executive Director of CCDOC was that CURRY issued Plaintiff the 30-day suspension noted above.

   62. Defendant’s proffered reason is a pretext for discrimination because the 30-day suspension

was itself issued because of Plaintiff’s race, because same was not given to similarly-situated

persons Queen (white) and Barajas (LatinX), Plaintiff was never named in the Complaint Register,

Plaintiff was only issued the 30-day suspension by CURRY after she applied for the CCDOC

Executive Director position, and Plaintiff fundamentally had nothing to do with the allegations in the

Complaint Register.

   63. Defendant denied Plaintiff the promotion / appointment to CCDOC Executive Director, and




                                                   8
           Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 9 of 17 PageID #:1



suspended her for 30-days, because of her race (African-American and Black) and racial stereotypes

surrounding Black females, to wit, forceful and commanding in manner and speech.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor and

against all Defendants, and order Defendants to pay to Plaintiff all benefits Plaintiff would have

received but for the Defendant’s race discrimination, including pre-judgment interest; compensatory

damages in an amount to be determined at trial; back pay to the extent of the wage/salary and benefits

differential between Plaintiff’s position and that of CCDOC Executive Director; a permanent

injunction enjoining Defendant from engaging in the discriminatory practices complained of herein;

that this Court retain jurisdiction of this case until such time as it is assured that Defendant has

remedied the policies and practices complained of herein and is determined to be in full compliance

with the law; damages for actual emotional distress caused by the Defendant Sheriff’s actions and

omissions; an injunction requiring that the Defendant’s expunge Plaintiff’s record of all references to

the 30-day suspension and from Tiffany Harris’ discipline; an award of reasonable attorney’s fees,

costs, and litigation expenses; and, such other relief as this Court may deem just or equitable.

       COUNT 2: ILLINOIS HUMAN RIGHTS ACT VIOLATION BASED ON RACE
                    (Plaintiff v. Defendant Sheriff and Cook County)

   64. Plaintiff restates, realleges, and incorporates by reference in this Count all other paragraphs

of this Complaint.

   65. Plaintiff is a member of a protected class, to wit, she is African-American and Black.

   66. Plaintiff was at all times performing her job to the legitimate expectations of the Defendant

Sheriff.

   67. Plaintiff at all times met the minimum and preferred qualifications for promotion /

appointment to the position of Executive Director of the CCDOC, and was otherwise qualified for

such position.
                                                   9
        Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 10 of 17 PageID #:1



   68. Defendant denied Plaintiff the promotion / appointment to Executive Director of the CCDOC

in favor of someone outside of Plaintiff’s protected class who was less qualified for the position than

Plaintiff, to wit, Amanda Gallegos, a 27-year old LatinaX female.

   69. Defendant’s proffered reason for not selecting Plaintiff for promotion / appointment to

Executive Director of CCDOC was that CURRY issued Plaintiff the 30-day suspension noted above.

   70. Defendant’s proffered reason is a pretext for discrimination because the 30-day suspension

was itself issued because of Plaintiff’s race, because same was not given to similarly-situated persons

Queen (white) and Barajas (Hispanic), Plaintiff was never named in the Complaint Register, Plaintiff

was only issued the 30-day suspension by CURRY after she applied for the CCDOC Executive

Director position, and Plaintiff fundamentally had nothing to do with the allegations in the

Complaint Register.

   71. Defendant denied Plaintiff the promotion / appointment to CCDOC Executive Director, and

suspended her for 30-days, because of her race (African-American and Black) and racial stereotypes

surrounding Black females, to wit, forceful and commanding in manner and speech.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor and

against all Defendants, and order Defendants to pay to Plaintiff all benefits Plaintiff would have

received but for the Defendant’s race discrimination, including pre-judgment interest; compensatory

damages in an amount to be determined at trial; back pay to the extent of the wage/salary and benefits

differential between Plaintiff’s position and that of CCDOC Executive Director; a permanent

injunction enjoining Defendant from engaging in the discriminatory practices complained of herein;

that this Court retain jurisdiction of this case until such time as it is assured that Defendant has

remedied the policies and practices complained of herein and is determined to be in full compliance

with the law; damages for actual emotional distress caused by the Defendant Sheriff’s actions and


                                                  10
           Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 11 of 17 PageID #:1



omissions; an injunction requiring that the Defendant’s expunge Plaintiff’s record of all references to

the 30-day suspension and from Tiffany Harris’ discipline; an award of reasonable attorney’s fees,

costs, and litigation expenses; and, such other relief as this Court may deem just or equitable.

COUNT 3: 42 U.S.C. § 1983 DEPRIVATION OF FOURTEENTH AMENDMENT RIGHT TO
             EQUAL PROTECTION DUE TO RACE DISCRIMINATION
                     (Plaintiff v. Defendants Curry and Cook County)

   72. Plaintiff restates, realleges, and incorporates by reference in this Count all other paragraphs

of this Complaint.

   73. At all times, Defendant CURRY was acting under color of law by virtue of his position as

Bureau Chief and his control over the operations of the CCDOC.

   74. Plaintiff is a member of a protected class, to wit, she is African-American and Black.

   75. Plaintiff brings this Count not as a class-of-one count, but as a suspect classification Equal

Protection claim based on her race.

   76. Plaintiff was at all times performing her job to the legitimate expectations of the Defendant

Sheriff.

   77. Plaintiff at all times met the minimum and preferred qualifications for promotion /

appointment to the position of Executive Director of the CCDOC, and was otherwise qualified for

such position.

   78. Defendant denied Plaintiff the promotion / appointment to Executive Director of the CCDOC

in favor of someone outside of Plaintiff’s protected class who was less qualified for the position than

Plaintiff, to wit, Amanda Gallegos, a 27-year old LatinaX female.

   79. Defendant’s proffered reason for not selecting Plaintiff for promotion / appointment to

Executive Director of CCDOC was that CURRY issued Plaintiff the 30-day suspension noted above.

   80. Defendant’s proffered reason is a pretext for discrimination because the 30-day suspension


                                                  11
        Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 12 of 17 PageID #:1



was itself issued because of Plaintiff’s race, because same was not given to similarly-situated persons

Queen (white) and Barajas (LatinX), Plaintiff was never named in the Complaint Register, Plaintiff

was only issued the 30-day suspension by CURRY after she applied for the CCDOC Executive

Director position, and Plaintiff fundamentally had nothing to do with the allegations in the Complaint

Register.

   81. Defendant denied Plaintiff the promotion / appointment to CCDOC Executive Director, and

suspended her for 30-days, because of her race (African-American and Black) and racial stereotypes

surrounding Black females, to wit, forceful and commanding in manner and speech.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor and

against all Defendants, and order Defendants to pay to Plaintiff all benefits Plaintiff would have

received but for the Defendant’s race discrimination, including pre-judgment interest; compensatory

damages in an amount to be determined at trial; back pay to the extent of the wage/salary and benefits

differential between Plaintiff’s position and that of CCDOC Executive Director; a permanent

injunction enjoining Defendant from engaging in the discriminatory practices complained of herein;

that this Court retain jurisdiction of this case until such time as it is assured that Defendant has

remedied the policies and practices complained of herein and is determined to be in full compliance

with the law; damages for actual emotional distress caused by the Defendant Sheriff’s actions and

omissions; an injunction requiring that the Defendant’s expunge Plaintiff’s record of all references to

the 30-day suspension and from Tiffany Harris’ discipline; an award of reasonable attorney’s fees,

costs, and litigation expenses; and, such other relief as this Court may deem just or equitable.

COUNT 4: 42 U.S.C. § 1983 DEPRIVATION OF FOURTEENTH AMENDMENT RIGHT TO
    PROCEDURAL DUE PROCESS AS TO PLAINTIFF’S 30-DAY SUSPENSION
                     (Plaintiff v. Defendants Curry and Cook County)

   82. Plaintiff restates, realleges, and incorporates by reference in this Count all other paragraphs


                                                   12
        Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 13 of 17 PageID #:1



of this Complaint.

   83. At all times, Plaintiff had a protected property interest in her position as Superintendent of

CCDOC, as an employee of the CCDOC, as well as her last merit rank of Correctional Lieutenant.

   84. Plaintiff’s protected property interest arises from her being an employee of the CCDOC,

being a Superintendent of the CCDOC as well as from her merit rank of Correctional Lieutenant

pursuant to the Cook County Sheriff’s Merit Board Act, 55 ILCS 5/3-7012, providing in pertinent

part that “no employee in the Cook County Department of Corrections shall be removed, demoted or

suspended except for cause, upon written charges filed with the Board by the Sheriff and a hearing

before the Board thereon. . .”

   85. Plaintiff’s protected property interest also arises from her having completed her probationary

period as Superintendent in CCDOC.

   86. Plaintiff’s protected property interest also arises from her being subjected to a progressive

disciplinary procedure outlined in the Sheriff’s Employment Action Manual and Lexipol policies.

   87. CURRY issued Plaintiff the 30-day suspension without providing her any means to challenge

the suspension, without a hearing, and without notice and an opportunity to be heard as to the

suspension.

   88. CURRY deprived Plaintiff of her right to pre-deprivation procedural due process by

depriving Plaintiff of 30-days of salary and benefits constituting a protected property interest without

providing Plaintiff any pre-deprivation or post-deprivation due process whatsoever.

   89. Neither CURRY nor Sheriff DART submitted written charges to the Cook County Sheriff’s

Merit Board pursuant to 55 ILCS 5/3-7012 prior to suspending Plaintiff without pay.

   90. CURRY did not provide any other procedural due process outside of the Merit Board in

which Plaintiff could challenge her suspension.


                                                  13
        Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 14 of 17 PageID #:1



   91. Plaintiff is entitled to a hearing on the 30-day suspension. See Dargis v. Sheahan, 526 F.3d

981, 989-90 (7th Circ. 2008) (J. Pallmeyer).

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor and

against all Defendants, and order Defendants to submit Plaintiff’s 30-day suspension to a hearing

before the Cook County Sheriff’s Merit Board; to rescind her suspension and make-her whole; to pay

reasonable attorney’s fees, costs, and litigation expenses. Plaintiff additionally prays that this Court

provide such other relief as it deems just or equitable.

                                  COUNT 5: INDEMNIFICATION
                                 (Plaintiff v. Defendant Cook County)

   92. Plaintiff restates, realleges, and incorporates by reference in this Count all other paragraphs

of this Complaint.

   93. Illinois statute provides that a local public entity such as Cook County is obligated to

assume financial responsibility for the actions committed by its officials or employees, such as the

Sheriff and all of the individual Defendants named herein, and to pay judgments against such

individuals. See, e.g., 745 ILCS §§ 10/2-301, 2-302, 9-102.

       WHEREFORE, Plaintiff requests that this Court enter a judgment in her favor and

against Defendants, and order that Defendant County assume financial responsibility for the

actions and/or omissions committed by the Defendants SHERIFF and CURRY and make

Plaintiff whole in all ways with pre-judgment interest.

                                            CONCLUSION

       For the foregoing reasons, Plaintiff prays that this Honorable Court find in her favor on all

Counts herein, and that the Court enter and order the relief sought in this Complaint.

                                         JURY DEMANDED



                                                   14
       Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 15 of 17 PageID #:1



                                               Respectfully submitted,

                                               KAREN JONES-HAYES

                                                     s/ Cass T. Casper
                                               By:__________________________
                                                     Plaintiff’s Attorney

                                               Dated: January 28, 2020

Cass T. Casper, Esq.
TALON LAW, LLC (#63049)
105 West Madison Street, Suite 1350
Chicago, Illinois 60602
P: (312) 351-2478
F: (312) 276-4930
E: ctc@talonlaw.com




                                          15
                                                   GROUP EXHIBIT 1
Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 16 of 17 PageID #:1
                                                   GROUP EXHIBIT 1
Case: 1:20-cv-00622 Document #: 1 Filed: 01/28/20 Page 17 of 17 PageID #:1
